Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 1 of 17




                 Exhibit A

(Pleadings filed in Case
   A-20-812965-C)
Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 2 of 17
                                       Electronically Issued
                              ,      r 6~6/2020 11 :30 AM




  SUMM
                                              DISTRICT COURT
                                            DISTRICT OF NEVADA

  BRIANNE SCHUIH.                                                     CASB NO.       A·.20-812965-C
                                                                      DFPT.NO.       20
                        Plaintiff:
          va.

  SHELBY AMERICAN, INC.; a domestic
  00IJ)Ol1ltion; DOES 1 through 100; and                                          SUMMONS
  ROE ENTITIES A through Z. inclusive,

                        DcfcDdant(s .

  NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
  WITBOUI' YOUR BEING BEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ
  THE INFORMATION BELOW.
                        SHELBY AMERICAN, INC.; a domestic corporation
                                            (at mOlt carrent acldreu)

  TO THE DEFENDANT(S): A civil complaint bas been filed by the Plaintiflla) against you for the
  relief act forth in the Complaint. If you intend to defend this lawsuit, within 20 days after this
  Summons ia acrvcd on you. ex.clusiw of the day of service, you mUlt do the following: (a) file with
  the Clerk of this Court, whoac address is shown below, • formal writtmi response to the Complaint in
  accordance with the rules of the Court. with the appropriate filing f~ and (b) Serve a copy of your
  response upon the attorney whose name and address is shown below. Unless you n,apond, your
  default will be entered upon application of the Plaintiff{a) and failwe to so respond will result in a
  judgment of default against you for the tdicf demanded in the Com.plaint, which could rau1t in tbl=
  takmg of money or property or other ldief requested in the Complaint. If )'OU intend to seek the
  advico of an attorney in this matter, you abould do so promptly ao that your n,spome may be filed on
  time. The State of Nevada, its political subdivisions. agencies, officers, employees, boant members,
  romrnissi® members and legislatures each have 45 days after service of this Summons within which
  to file an Answer or other rcspcmive pleading to the Complainl

  Submitted by:

                                                                    Cl ,ERK OJi' CQtJRT
  PAULPA.DDA~                           -
                                                                          G')    ~   ,/J
  B~~(.~
  PA8.PADD-' ESQ,
                                                                    By:   l /..._/\- f ...<- ~~
                                                                    Deputy Clede             DATE
                                                                                                      8."Q/2020

  Nevada Bar No. 10417                                              Rcgi~J JU&tic.e Center
  4560 South Decatur Boulevard, Suite 300                           200 Lewis A:vt:nue         Demond Palmer
  Las Vegas, Nevada 89103                                           Las Vegas, t ~ ~ .t SS
  Telephone (702) 366-1888


                                        •>-
   NOTE: When service II by ,-bUcatlon. add • brief statement of tbe objeet of the aetioa. See
   Ne\'llda Raia of Civil Proc:edu'e




                                     case Nll'OOef. A-20-812965-C
                   Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 3 of 17

                                                                                                  Electronlcally Flied
                                                                                                  3/2812020 6:59 PM
                                                                                                  Steven 0 . Grienon


                    l   PAULS. PADDA, ESQ. (NVBar #10417)
                                                                                                  ~~o~.....,...,......,
                        Email: psp@paulpaddalaw.com
                    2   PAUL PADDALAW, PLLC
                        4560 South Decatur Blvd., Suite 300
                    3   Las Vegas, Nevada 89103                                             CASE NO: A-20-812965
                        Tele: (702) 366-1888                                                         Department 0
                    4
                        Fax: (702) 366-1940
                    5
                        Attorneyfor Plaintiff
                    6
                                                             DISTRICT COURT
                    7
                                                          DISTRICT OF NEVADA
                    8
                    9
                          BRIANNE SCHUTH,
                   10
                                                    Pleinti~
u           I      11                                                          Case No.
    1                             vs.                                          Dept. No.
~tai
tifll ... fi
                   12



                                                                           l
                   13     SHELBY AMERICAN, INC.; a domestic
    .JI c
ji&ta              14
                          corporation; DOES 1 through 100; and ROB
                          ENTITIES A through Z, inclusive;
~ il :0            15
~ ~
    I
        .,i:B...                                    Defendants.     - -
~- ~ >~            16
s!.!s              17
                                                                  COMPLAINT

<i
~
            i
            1--4
                   18
                               This is a civil action seeking monetary damages for violation of Plain:tiffBriannc

                   19   Scbuth's civil and employment rights. In support of thls Complaint, Plaintiff, by and through

                   20   undenigncd counsel, hereby alleges the following:
                   21
                                   JURISDICTION, VENUE AND LEGAL BASIS F'OR THIS ACilON
                   22
                                        This is a civil action for damages brought by Plaintiffto remedy discrimination
                   23
                   24   on the ba.c;is of sex (female) and for engaging in.protected activity (retaliation), and to seek

                   25   reliefunder applicable state and federal anti-discrimination statutes. This Court has jurisdiction
                   26   to entertain this matter pursuant to Title VII ofthe Civil Rights Act of 1964 ("Title VII"), 42
                   27
                   28


                                                                           1

                                                     case Number; A-20-812965-C
Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 4 of 17




     U.S.C. § 2000 et. seq. and Chapter 613 ofthe Nevada Revised Statutes {"NRS"), specifica11y
1
2    613.330, 613.340 and 613.432.

3             2.    Venue is proper in this judicial district since a substantial part of the events or
4
     omissions giving rise to the claim[s] occurred within Clark County, Nevada.
5
              3.    Plaintiffis asserting statutory claims under-Nevada's anti-discrimination statute
6
     {codified at NRS Chapter 613) and its federal counterpart, Title VII, prohl'biting various fonns
7
 8   of employment discrimination.

9             4.    Damages and other appropriate legal remedies are sought by Plaintiffpursuant to
10
     NRS 233.170 et. seq., NRS 613.432 and Title VIL
11
                        EXHAUSTION OF ADMJNISTRATIVE R£MEDTES
12

13            5.    Plaintiff filed a formal charge ofdiscrimination with the Nevada Equal Rights

14 Commission ("NERC'') on or about September 28, 2018. See Exhibit A. This filing with the
15   NERC fulfilJed her obligation to initiate an administrative claim~ seeking review in this
16
     Court.
17
              6.    In the NERC filing, Plaintiff alleged facts demonstrating that she had been
18
19 subjected to illegal sex discrimination and retaliation resulting in her discharge from

20   employment.
21                  Plaintiff received a "Right-to-Sue Notice., on or about January 3, 2020. The
              7.
22
     Notice stated that Plaintiff would have within 90 days from receipt of the letter to file a lawsuit
23
     See Exhibit B. This Complaint is timely filed.
24

25
26
27
28


                                                      2
Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 5 of 17




                                                  THE PARTIES
 1
 2              8.      Plaintiff: Brianne Schuth, is an adult individual (female) that, during all time

 3 periods relevant to this lawsuit, was a resident of Clark County, Nevada.
 4
                9.      Defendant Shelby American, Inc. ("Shelby") was Plaintiff's "employer" at all
 5
         times relevant to the allegations in this Complaint Shelby had more than 15 employees during
 6
 7       the time period relevant to this suit and is therefore an employer subject to Title VII.

 8                                        FACTUAL BACKGROUND

 9              l 0.    Plaintiff commenced employment with Defendant Shelby on March 24, 2016.
10
         Plaintiffwas a hard worker and was eventually promoted to the position of"Mod Shop
11 ,
     ·, Coordinator." Between 2016 and 2018, Plaintiffwas not subject to any disciplinary actions,
12 ·
13              11.     In January 2018 Plaintiff ended a romantic relationship with Supervisor Yordan

14       Calzadilla-Diaz who was also employed by Shelby. Mr. Calzadilla-Diaz did not easily accept
15       Plaintitrs desire to end the relationship and began approaching her during working hours in her
16
         workspace insisting that she continue the relationship with him and remain bis "girlfriend." AB
17
         this behavior intensifie.d, Plaintiff reported Mr. Calzadilla-Diaz's conduct to Human Resources
18
19       Manager Cynthia Robinson. Specifically, Plaintiff told Ms. Robinson that she felt sexually

20       harassed by Mr. Cal7.adilla--Diaz.
21
                12.     After reporting her concerns to Ms. Robinson, nothing was done by Shelby to
22
         address her concerns or stop Mr. Calzadilla-Diaz's behavior. In fact, Ms. Robinson and Mr.
23
         Calzadilla-Diaz were friends and would sometimes attend ..happy hours" together.
24
25              13.     Despite Plaintiff's efforts to avoid all contact with Mr. Calz.adilla-Diaz, he

26 continued his aggressive behavior and told Plaintiffhe was good friends with Shelby President
27
     I Gary Patterson and that ifshe did not continue a relationship with him, her employment would
28   I

                                                          3
Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 6 of 17




     be jeopardized. Plaintiffperceived this as a threat that if she did not continue the relationship
 1
 2   with him, it oould adversely affect her employment Plaintiff again reported Mr. (",,alzadilla-

 3 Diaz's behavior to human resources as she felt threatened by his sexually suggestive comments
 4
     and his oonduct threatening her employment
 5
             14.    Despite an otherwise unblemished employment history, and only after reporting
 6
 7   her concerns to human resomces, Plaintiffwas subject to two "write-ups" in May 2018. Tha;e

 8 write-ups were mere pretexts to create a record which Shelby could rely upon to terminate
 9   Plaintifrs employment and justify its decision.
10
             15.    On June 6, 2018 Plaintiff was discharged from employment for allegedly
11
     misusing company time. Confused regarding the basis for her termination, Plaintiff sought out
12
13   Ms. Robinson for more details who in tum notified her that it was a decision made by Mr.

14 Pattenon.
15
                                      FIRST CAUSE OF ACTION
16       (Sex Diacrlmination / Sexual Harassment Based Upon Hostile Work Environment)
                                        Plafntiff v. Shelby
17
            16.     Plaintiffre-al1cges and incorporates by reference the allegations contained in all
18
19   of the preceding and proceeding paragraphs.
20          17.     Both Title VII and NRS 613.330 prohibit workplace discrimination based upon
21
     sexual harassment (i.e. sex discrimination). In order to prove a hostile workp1ace claim
22
     premised upon "sex/gender," a plaintiff must show (1) that she was subjected to verbal or
23
     physical conduct of a sexual nature, (2) that the conduct w~ unwelcome and (3) that the
24
25   conduct was sufficiently severe or pervasive to alter the conditions of the plaintiff's

26 employment and create an abusive working environment.
27
28



                                                       4
                  Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 7 of 17




                                   18.       1n this case, Defendant Shelby, by and through. its Supervisor Yordan Calzadilla-
                   1
                   2       Diaz, subjected Plaintiffto a hostile and discriminatory work environment based upon her sex
                   3       (female). This discrimination culminated in h« termination when she refused to continue a
                   4
                           relationship with Mr. Calzadilla-Diaz. Plaintiff was subject to constant sexual overtures and
                   5
                           pleas from Mr. Calzadilla-Diaz to continue a relationship with him. He was not seeking a mere
                   6
                   7       fii.cndsbip but rather a sexual relationship. The hostile work environment created by Mr.

                   8       Calzadilla-Diaz culminated to the point that Plaintiff sought relief from Defendant's human
                   9       resources department Mr. Calzadilla-Diaz's behavior was unwelcome, uninvited and offensive
                  10
                           (both subjectively and objectively). Occurring on a freqllent basis, the harassment was severe
                  11
~! .    !~        12
                           and pervasive, indeed even escalating to the point where Plaintiff sought out human resources
.. j :3    N'              for protection.
~    r: f:        13
jiii
  t        Ille
                  14              19.        The foregoing conduct oonstituted illegal sexual harassment discrimination
~l~j              15       prohibited by 42 U.S.C. § 2000 et. seq. and NRS 613.330.


s~tt.!
                  16
    0   :J NC                                                SECOND CAUSE OF ACTION
    r,,           17                            (Sex Discrim.illatlon / Quid Pro Qua Sexual Harassment)
 <! ~
~.., !            18
                                                                     Plaintiff v. Shelby

                  19              20.        Plaintiff re-alleges and incorporates by reference the allegations contained in all

                  20 ofthe preceding and proceeding paragraphs.
                  21
                                  21.        Both Title VII and NRS 613.330 prohibit workplace discrimination based upon
                  22
                           sexual harassment (i.e. sex discrimination). In order to prove a quid pro qoo sexual harassment
                  23
                  24
                           claim, a plaintiff must show (1) that the employer and/or supervisor eithec explicitly ·or

                  25   l   implicitly conditioned a job, job benefit or the absence of a job detriment upon an employee's

                  26
                       I acceptance ofsexual type conduct. Under a quid pro quo theory of sexual harassment, an
                  27
                           employer is strictly liable for a supervisor's conduct.
                  28


                                                                              5
Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 8 of 17




                 22.     Here, Mr. Calzadilla-Diaz was a supervisor employed by Defendant Shelby. He
 1   I



 2       told Plaintiffhe was good mends with Shelby President Gary Patterson and that if she did not

 3 continue a relationship with him. her employment would be in jeopardy. Plaintiffunderstood
 4
         this as a threat conditioning further employment on whether she entered into a sexual
 5
         relationship with Mr. Calzadilla-Diaz., a supervisor. She reported this to human resources but
 6

 7       nothing was done. Shortly thereafter, Plaintiffwas ten:ninated.

 8              23.     The foregoing conduct constituted illegal sexual harassment discrimination
 9       prohibited by 42 U.S.C. § 2000 et. seq. and NRS 613.330.
10
                                           THIRD CAUSE OF ACTION
11                           (Retaliation in Violation of Federal and State Statutes)
                                                  Plaintiff v. Shelby
12

13              24.     Plaintiffre-alleges and incorporates by reference the allegations contained in all

14       ofthe preceding and proceeding paragraphs.
15              25.     As an employee, Plaintiff was entitled to workplace protection under Nevada's
16
         anti-retaliation statute, N.R.S. § 613.340 et seq. and its federal coWI.terpart, Title VII.
17
                26.     To prove a claim ofretaliation, a plaintiffmust show that she was (1) engaged in
18
19       a protected activity~ (2) suffered an adverse employment action and (3) there is a causal link

20       betweoo the employee's protected activity and the adv~ employment action.
21
                27.     In this case, Plaintiff was clearly engaged in protected activity when she
22
         complained to human resources about the sexual harassment she was facing in the workplace.
23
         As a rewlt ofher complaints, she was terminated from employment. The act ofbeing
24
25   I terminated :from employment is unquestionably an adverse employment action. The temporal
26 proximity between when Plaintiff first contacted human resources and her termination, a mere
27
         six months, establishes a causal link between her protected activity and her termination.
28



                                                           6
                   Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 9 of 17




                                    28.     The foregoing conduct constituted illegal retaliation prohibited by 42 U.S.C. §
                    1
                    2        2000 et. seq. and NRS 613.340.
                    3                                       FOURTH CAUSE OF ACTION
                    4                                 (Intentional Infliction of Emotional Distress)
                                                                    Plaintiffv. Shelby
                    5
                                    29.     Plaintiffre-alleges and incorporates by reference the allegations contained in all
                    6
                    7        of the preceding and proceeding paragraphs.

                    8               30.     Nevada common law reoognius the tort of "intentional infliction of emotional

                    9        distress." To prevail on such a claim, a plaintiff must show: (1) extreme and outrageous
                   10
                             conduct with either the intention ot or recldess disregard for, causing emotional distress,
~g            I    11
:s i"1
~.at""
 ., "El c:>   -.
                   12
                             (2) plaintiff suffered severe or extreme emotional distress, and (3) actual or proximate causation

St" VJ "" N        13 between the extreme conduct and the emotional distress suffered by Plaintiff.
jlii
< ai ·
                   14               31.     In this case, the actions of Mr. Calzadilla-Diaz (an agent and supenrisory


~J •!
                   IS        employee ofDefendant Shelby) were extreme and outrageous in that he t..Teated a hostile work
~ ~   ~       "1   16
  Ill •                      environment for Plaintiff, threatened hez employment based upon bis relationship with the
si~s
  s t;.            17
<
~~ !
    rn        ••
                   18
                             President ofthe company and ultimately was successful in having her fired after she refused to

                   19        engage in a sexual relationship with him. On account of Mr. Calzadilla-Diaz's actions end

                   20 those ofDefendant Shelby which ratified his threatening behavior by terminating her
                   21
                             employment, Plaintiffhas suffered extreme emotional distress causing her, among other things,
                   22   I
                      l nausea, heart palpitations, vertigo and other adverse physical symptoms; all of which was
                   23 ,
                             entirely foreseeable and directly caused by Defendant's actions.
                   24   .I

                   25
                   26
                   27
                   28


                                                                             7
                Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 10 of 17




                                                           DEMAND FOR JURY TRIAL
                 1
                 2           32.     Pursuant to the Seventh Amendment ofthe United States Constitution, the

                 3 Nevada State Constitution and Nevada Rule of Civil Procedure 38, Plaintiff invokes her right to
                 4
                     trial by jury in this civil action.
                 5
                                                             RELIEF REQUESTED
                 6
                 7
                             33.     In light ofthe foregoing, Plaintiffrequests that the Court enter the following

                 8   reliefin this matter:
                 9           a.      Set this matter for trial by jury on a date certain;
                10
                             b.      Award Plaintiff all compensatory damages permitted under federal law but not
ug         !    11                   Jess than Sl 5,000.00;

~:;-.a,....~    12           c.      Award Plaintiff all compensatory damages permitted under Nevada but not less
tz.,.Nr:c       13                   than $15,000.00;

j 1~f r;a;.=    14           d.      Award Plaintiff exemplary and punitive damages against Defendant to the extent
< i~.
Q • .rl         15
                                     permitted by law, in order to deter future conduct;

~.! ·~
~ ~ >"'         16           e.      Prejudgment and post•judgment interest;

s   =N'C
  ! ~=
< i ..
    CD

    "II'   .;
                17           f.      Award Plaintiff costs and reasonable attorney's fees; and

~          ~    18           g.      For such other and further reliefas the Court shall deem just and proper.
                19
                20                                                                   ,PAUL PADDA LAW, PLLC
                21

                22
                23
                                                                                   ~a~ ?L--
                                                                                     Paul S. Padda. Esq.
                                                                                     4560 South Decatur Blvd., #300
                24                                                                   Las Vegas, Nevada 89103
                25                                                                   Tele: (702) 366-1888

                26                                                                   Counsel for Plaintiff
                27
                                                                                     Dated; March 28, 2020
                28


                                                                        8
Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 11 of 17




            EXHIB IT A




            EXHIBIT A
                 Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 12 of 17


.I
 I   •
.I
                         CHARGE OF DISCRIMINATION                                 a.g.PNWlldTo:
                                                                                 . [i) FEPA
                                                                                   (!I EEOC
                                                                                       ..

          ....,..............,                                                                                           nEBJC



           ··~~-~
          ........
          . -LuY.... NV
                                 ..
                                                                                             lflllllPhma-MIClifll




                                                                                             .........,_
          ...
          ...
           8481 Enst Ol1b 8lnNtt. Lu V9ga. NV 11111




                                                                                                 1M'l'EIIJ~lm(NOI!
                                                                                                    Ellllll    ~
            D            □ eoL0R [&:I BEX           □ IE.DIOff □ IMllCINALORDIN                       01/0112118      IIIDe#2018

                .
                 IWZ
               [i] IIET'All\TIDN □
                    □~,__
                                      -
                                      D          DIIMIJIY          D GENE11C   N'CIIIIMTD(
                                                                                                        □ CONYNMtGMnlON
          "TIE~
            =---......,....,..,Ml!
                                ---(ff
                                    .,...1--
                                          1 ■-,jijiiii;,--
                                                         •-■*
                                                            -~~-
                                                               ...■•a-e-
                                                                      •--  · --
                                                                        _,... ~1-.:
                                                                                116:-.t
                                                                                    J------------------◄

           The, ~ &orirnimted aaanst mo due to my-. female. I was subjccu,d to Mtual ~ I wu
           retaliated apin8t and iuued UDWIIDllted. discip&ne, d dilfflerged on Juno~ 2018. I filed my complaint
           with the Nevada Equal R.ipll OmmtfMion tm 1w 16, 201&.

           I worked foe the Rclpondcni fium March 24, 2016 throllgb June 6. 2018; at the end ofmy timmc, l wu
           employed• aMod S h o p ~-

         • In JIIIDllfY 2018, I IIJdM a romNJdc l'.datiombip with Supa9iBc:,r Yctdan ~1-1;n1-Diaz. However, Mr.
           Odffldilla-l>iaz did not accept lbat our te1a!ionship was over and CGMtantl.y tame up to my wOlk area mid
           inmlted lhat Ibe bi1 aidfiimd apin. I repeatedly told him DO. I npnid Mt. Cmedillt-Dlaz'a behavior to

                                                                                 did•___
           J{umm ~ (HR)MIJUIP"Cyntbia Robmson Mid told her I felt llmldylara•d in die wtnplace but
                    wu doooto addrellm , concom, lbetiove Ma. .Robimon
                                                                        ·.!C'/Ult(_.,. lldlbu.Che J'.D8Urr bnuse she
                                                                                                llr



                                                                        1.....cir..,.wr. .,........ CMiletnilfllllll■ fluelll
                           d~tlllth         11 IM and Clllffllel        hlllltclnri~l.,..._1.wlW
                                                                        111NAn112CPCCWIMWfT

                                                                                                                      Nevaci.equ I
                                                                        IIJlll@QIE&;Ml>MOIINTOllaaN!ieTH■ lllfolE ~
                                                                        c-1111,•,-,                                 . ~ 2B
                                                                                                                   Bl"'
                                                                                                                     ~ ~1'1'11'-1~
         Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 13 of 17




    ~--•11• CHARGE OF-DiscRIMINATION •~-,...


    Mr
               ------- .......-....~-~.~. ., ~~-~.~---- -------
         CA)pdjn..niazac1oaeniJda.
                                         .. . .!}el Rip!!'! CGrnmfulon
                                                                              . .........
                                                                                                          llldEEOC



    Mr-Ctb:wU!Ja..llfu rmtiJllled tD hm:111 me about dadaahim. . . bit I refiJlcldlDd blociai all noa-wom:
    oammunlcation with him. Ha dku•nitid •Yjob• bit mentionod ~he,.. pd fticndtwttb Pr&!lidem
    Garyl'ettm. I apiD MIit to BR to rapod the Nmlll ......... Oa« alloatApil 30. 2018, Mr.
    OJmfilla-Diu smtme I atlllCIIIID hm the- oampMyjibcmc ad l1lted Ibo hocfid not think tho
    n,lationlhip w OWi' IDd 1llalt IDDOdal to llilhloak hia pcnom' mnnbtt ftom myphmle.

    0a ar about May2, 2018, Mr, C'.elndffl•Diazappuecbod momd inlillDII that wa 111k u bnrllded to ciao
    me 8lain. Dae fD Ju ,arwf.YBbda\iortnd beolw bcblld1hnmol my job, l fdtlft61Ja.s toobli&c
    witlabilnqaelt lDda,eecl to~• con\ltlladioa withblm. We waetbcu illlled ..,.,.bytbo
    RelJIClll(leat for milt& WOik time to dillOOII penoaa1 IDlltln; llo1ma', Mr. CAlzldilJa.Diu rdlled to lfaD bil
    wrikHlp and talbd to Mr. :PdcnoG to have him void bu dilOipliDA Yet. m y ~ w u notwidcid.

    On or about May 24, 2018, I w '1lllcd iDto Hit I waa thmmual a wrJle.ap irpoltiDa tmi•••lw•tel 1,110C111

    Rmpcmeat dlltm:ypolll wao oomidmeci __.....,
    mcmiODfldhiammo or'ibe.~1 mmeonm.y a,dal media polls.
                                                           tow•
    and maea oa tocial mediaCMD 11aoagh all poltinp weremadocmmypcnoaal time. I w to1cl by the
                                                             Mr. Ca1zadlla-Diaz. Howewc, laewr

    On« about .J\llle 6.2018, I wu duc:barged hl11qplly mitotin&compmy time. Whm I .inquired ilr &11hcr
    hdbrmatfon • l bcliencl my clilcbqa Witl1JlWllll'lllte Ma. Roliimcm limply 1oldme it wa a cleciaion
    made by Mr. Pittmon.

• It umy commtioD dm llelpoDdau IUbjoctat me to Idllilllim in 1be form ofUD.WIIIllitecl dilripiom rmd
  cti8cbqe roe filing u mtema1 complaint or Nnll hll......-

I ·I beiie-fC the Rapoadcd'1 ac:dom violated Thie VD of1be Qvil Riab Act of 1964, u
: State La.w.
                                                                                             MDalded. llJd Nffllda




                                                                                                 _____               _,


.............,,.............. ............,...
 ,_..,.,,_... ......... ieoc-,11t1111tcrblll,....,.I-,. I
                                  .,.
.....-u,... u.~--1Pm1111l4 /rWlfcilagt~---•wlltlllllr
1111 I                                                       fwrwelfflla.tl ._.lWICl._~. . . ~              111Mtl>
l__,llldlrpnillyrl..,flllt._,,,.llha
                                   _ Md         _a.....----1 lblbmrllA'/lmlwf-lllfDl•_,,llllldW
                                      ..,..a_ll111
                                                              lllJNoffl.lllEOl"CClMPLAIWfr


                                                              amGMDANDIMIINlOmOlll. .'IHS~
                                                              c-i,,, .,...,                        .SEP 21 20I
Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 14 of 17




            EXH I B 'I T B




            EXH IBIT B
         Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 15 of 17




         1!\•~ . . ~-· 11;•·1
1\1 ,'.\I!\
       CJ;..l,LSS:~I



               Dccanba' 30. 2019


              Paul Padda, Esq.
              Paul Padda Law
              4560 S. Decatur Blvd., Suite 300
               Las Vegas, NV 89103                                     Via E-mail and U.S. Mail

              RE:        BriamLo Sclmtb v,          Sbdby American
                         NERCNo. 1003-18-0S30L                      BBOeNo. 34B-2018..Q1143C
              Dear Mr. Padda:

              The Nevada Equal Rights Commiaaion (NERC) is closing the ease yonr client baa filed u
              shohal requested a Rigbt..to-Sue lctts ftom NF.RC ml the Equal Employment
              Oppottmdty Commiasion (BEOC).

              Rfpt-to-Sue Neda: This letter COdStitutea your client•s state Ript-to-Sue Notice.

              Please bo advised tbat the NERC's doluro docs DO! preclude your diem from filing a
               lawmit in state court punuant to Nevada Revised Statutes (NRS) 613.420.

              Secdon 613.420 ofthe Nevada Revind Statutes providog in put: •Iftbo Nevada Bqual
              Rights Ournrdssion does not am.elude that an unfair employmem ptaetice .. . bu
              occumd, the Comm~ISion shall issue I ript-to--sue notice. .. the pet80Jl alleging such I
              practice has occwrcd may 1nina 8 civil action in district court not later than 90 days afta-
              tbe date ofreceipt ofthe right,-to-sue notice..."

              NRS 613,430 provides the following timeframes t.o file in state court, "No action
              authorized by NR.S 613.420 may be blought mon: than 180 days after the date ofthe ac:t
              complained ofor more than 90 days after the date of tbe receipt ofthe rip.t-to-eue
              notice.•.'Mticllever is later. When a complaint ia filed with the Nevada F.quaJ Rights
              Commission, the limitalion provided by this section is tollod u to my action autboriz,od
              by NRS 613.420 during the J)eDllency of the c»mplaint before the Commission."




                 !~
                            ~ ---~ ·-- - \Ja~
                                I
                                           - -"'•1')~.,.:3
                       E.. :~ •-i/'~•:•Jc.S~.l !!
                                                 - - --
                                                    ! .......             :>': ,t;..;

                                                                "
Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 16 of 17




  Ifyou have any questions, please do not hesi.taa: to contact the CommiJSion at the listed
  telephone number (702--486-716 l ).

  s~,

  Roman Cervantes
  Compliance Investigator n


  cc: Brianne Schuth
             Case 2:20-cv-01498-JCM-VCF Document 1-1 Filed 08/12/20 Page 17 of 17
                                                                                                          Electronically Flied
                                                                                                          7/28/2020 10:28 AM
                                                                                                          Steven D. Grierson
 1                                                       AFFIDAVIT OF SERVICE                             CLER OF THE COU

 2
                                                  DISTRICT COURT CLARK COUNTY
 3                                               CLARK COUNTY, STATE OF NEVADA

     BRIANNE SCHUTH,                                                              Case No.:A-20-812965-C
 4
                                                                                  Paul S. Padda, Esq., Bar No. 10417
                            Plaintiff(s)                                          PAUL PADDA LAW PLLC
 5
                       V,                                                         4560 South Decatur Blvd Suite 300
 6                                                                                Las Vegas, NV 89103
     SHELBY AMERICAN, INC.;            a domestic corporation;                    (702) 366-1888
     et al.,                                                                      Attorneys for the Plaintiff
 7
                            Defendant(s)                                          Client File# 1.    Brianne Schuth
 8

 9   I, Judith Mae All, being sworn, states: That I am a licensed process server registered in Nevada. I received a copy of
     the Summons; Complaint, from PAUL PADDA LAW PLLC
10
     111a1 on 7/23/2020 at 3:44 PM at 6405 Ensworth Street, Las Vegas, NV 89119 I served Shelby American, Inc., by
11   personally delivering and leaving a copy of the above-listed document(s) with Michele Mooney - Store Manager, a person
     of suitable age and discretion authorized to accept service of process.
12 Tiiat the description of the person actually served is as follows:
   Gender: Female, Race: Caucasian, Age: 50's, Height: 5'10", Weight: 220 lbs., Hair: Brown/Gray, Eyes:Brown/Glasses
13

14

15

16

17

18

19 I being duly sworn, states: that all times herein, Affiant was and is over 18 years of age, not a party to or interested in
   the proceedings in which this Affidavit is made. I declare under penalty of perjury that the foregoing is true and correct.
20
     Date:     7/~ 7 )JoPq,
: ~!.1.)%/!/I
24
   Registered Work Card# R-040570
   State ofNevada
                                                                                      (No Notary Per NRS 53.045)
                                                                                      Service Provided for:
                                                                                      Nationwide Legal Nevada, LLC
                                                                                      626 S. 7th Street
                                                                                      Las Vegas, NV 89101
                                                                                      (702) 385-5444
25                                                                                    Nevada Lie # 1656
26

27

28

       Control ll:NV229117
       Reference: I.        Brianne Schu1h



                                                         Case Number: A-20-812965-C
